       Case 1:20-cv-01491-JPW-PT Document 17 Filed 03/10/21 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
ERICH DANNU,                              :   Civil No. 1:20-CV-01491
                                          :
               Petitioner,                :
                                          :
               v.                         :
                                          :
ICE, et al.,                              :
                                          :
               Respondents.               :   Judge Jennifer P. Wilson
                                        ORDER
       AND NOW, on this 10th day of March, 2021, for the reasons stated in the

accompanying memorandum, IT IS ORDERED THAT the petition for writ of

habeas corpus (Doc. 1) is DENIED WITHOUT PREJUDICE. The Clerk of

Court is directed to close this case.

                                         s/Jennifer P. Wilson
                                         JENNIFER P. WILSON
                                         United States District Court Judge
                                         Middle District of Pennsylvania
